DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 02/09/2022 with respect to the 35 U.S.C. §112(b) rejection of claims 1, 6, 12, and 13 have been fully considered but they are not persuasive. 
Although the amendments addressed some of the 112(b) issues the new language is still indefinite as laid out in the updated 112(b) rejection.
Applicant’s arguments, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1, 6, 12, and 13 under 35 U.S.C. §103 have been fully considered and are persuasive inasmuch as they are directed toward the newly added claim limitations regarding closing the vehicles windows in certain situations and the use of LIDAR.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of references US 533370 (James et al) and US 2018/0056988 (Heil, JR). 
With regards to Applicants arguments regarding no user input the system of Ozkan does not require user intervention while being operated only during the setup/calibration process and therefore would read on  “analyze the one or more signals from the one or more proximity sensors to determine, without any user input” because the analyzing does not require user input.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be directed to different parts/aspects of a vehicle system and it is unclear how the system would work together.  For example if the vehicle is to hot the system would roll down a window, however if there is a high level of toxic gas outside the vehicle the system would roll up the window.  Overall it is unclear if the claims are directed towards multiple distinct circumstance (i.e. detecting the temperature/CO2 concentration is to high) or a single circumstance (i.e. detecting that the temperature is too high and then checking the CO2 level to make sure it is ok to open the window). Therefore, it is unclear what would happen in the situation if the vehicle is to hot and there is toxic gas outside the vehicle. 
Claim Objections
Claims 1, 6, 12, and 13 are objected to because of the following informalities:  The language “detect a dangerous environmental condition external to the vehicle by: ... activating the vehicle window control system to close the opened window” (emphasis added) in claims 1, 12 and 13, does not make sense because controlling the window is not detecting a dangerous environmental condition.  It appears from the specification that the system would close an open window in response to a dangerous environmental condition, but would not close a window to detect the environmental condition.  For the purpose of compact prosecution the claims have been interpreted to read on a system that would close a window in response to an environmental condition. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0126950 (Alderman et al.) in view of US 2016/0053699 (Ozkan), US 533370 (James et al), and US 2018/0056988 (Heil, JR).  
With respect to claims 1, 12, and 13
Alderman discloses: A computer-implemented method/system (see at least Fig 1; #112, #115, and #118; and ¶0024-27), comprising, by at least one processor: 
one or more presence sensors (see at least Fig 2 and 7; #208, #210, and #211; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.) 
one or more environment sensors (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.); 
a memory (see at least Fig 1; #118 and #115; and ¶0026; Discussing #118 host a software application #115.); and 
at least one processor coupled to the memory and configured to (see at least Fig 1; #118 and #115; and ¶0025-26): 
continuously receive one or more signals (see at least Fig 7 #702-705; and ¶0075-76) from one or more presence sensors in a vehicle (see at least Fig 2 and 7; #208, #210, and #211; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.), wherein the one more presence sensors (#208, #210, and #211) comprise one or more carbon dioxide sensors, one or more ultrasonic sensors, one or more microwave sensors, one or more passive infrared sensors, one or more rear seat weight sensors, and one or more microphones (see at least Fig 2; #211 and #215; and ¶0044-46; Discussing using a carbon dioxide sensor and or capacitive sensors to detect a person or animal. The Examiner notes that as written this claim language would read on the use of one carbon dioxide sensors, ultrasonic sensors, microwave sensors, passive infrared sensors, rear seat weight sensors, or microphones); 
analyze each of the one or more signals (#702-705) from the one or more presence sensors (#208, #210, and #211) to detect a presence of a person or and animal inside the vehicle by (see at least Fig 2 and 7; #208, #215, #211 and #705-708; and ¶0044-46 and ¶0076-78; Discussing that the sensors detect the presence of a person or pet in the vehicle.):
periodically measuring signals from the one or more presence sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
comparing the measured signals from the one or more presence sensors to previously measured signals for each of the one or more presence sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.) wherein the one or more passive infrared sensors distinguish between inanimate objects and the person or animal (see at least Fig 2; #211 and #214; and ¶0046-48; Discussing the use of an infrared sensor.  The Examiner notes that as written an Infrared sensor would not be needed to read on the claimed limitation due to the use alternative language.); 
continuously monitoring an internal temperature of the vehicle via one or more temperature sensors (see at least Fig 2; #210; ¶0032 and ¶0047);
in response to determining that the internal temperature of the vehicle exceeds a predetermined internal temperature (see at least Fig 7; #708; and ¶0077), activating a window control system to open a closed window or activating an air conditioning system of the vehicle (see at least Fig 2 and 12; #207 and #1201; and ¶0087, ¶0107, ¶0110, and ¶0114; Discussing cooling the vehicle by lowering a window or turning on the AC if it gets to hot and an occupant is present.); 
in response to determining that the internal temperature of the vehicle falls below the predetermined internal temperature (see at least Fig 7; #708; and ¶0077 and ¶0113), activating the window control system to close an opened window or activating a heating system of the vehicle (see at least Fig 7 and 11; #708; and ¶0077, ¶0108, and ¶0113; discussing opening a window or activating a heater in response to the temperature of a vehicle.)
receive one or more signals from one or more environment sensors on the vehicle (see at least Fig 2 and 7; #210 and #211; and ¶0046-47; Discussing that the controller #206 is connected to heat sensor #210.), wherein a subset of the one or more environment sensors comprise one or more toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0045-46; Discussing the use of a CO2 sensor); 
analyze the one or more signals from the toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0046) to detect a dangerous environmental condition (see at least Fig 4 and 7; #402; and ¶0056; Discussing determining if there is a critical situation.) by:
periodically measuring signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
in response to comparing the measured signals from the one or toxic gas sensors (see at least Fig 2; #211; and ¶0009 and ¶0046) to previously measured signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.) detecting an increase in an amount of toxic gas inside the vehicle in response to the comparison (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
determining a presence of the dangerous environmental condition (see at least Fig 2 and 7; #211 and #708; and ¶0045 and ¶0077; Discussing determining if the temperature inside the cabin breaches a threshold and if there is a dangerous rise in CO2.) 
activate one or more vehicle systems that mitigate the dangerous environmental condition (see at least Fig 2 and 12; #1100 and #1201-03; and ¶0110; Discussing lowering a window or deploying a shade to alleviate a dangerous heat condition); and
sending an alert to one or more predetermined recipients (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert), 
wherein the alert (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert) comprises: information associated with the vehicle (see at least Fig 1 and 7; #709 and #715; and ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency. The Examiner further notes that information associated with the vehicle would include a location of the vehicle and a user-defined description of the vehicle.), a location of the vehicle (see at least Fig 1 and 7; #709 and #715; and ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency.), a user-defined description of the vehicle (see at least Fig 1 and 7; Abstract; #709 and  #715; and ¶0006, ¶0008, ¶0030, ¶0052, and ¶0081; discussing providing vehicle information which includes “make, model, year, color, and general condition for use in emergency contact”), and information associated with the internal temperature of the (see at least Fig 1 and 7; #709, #713, and #715; and ¶0035, ¶0052, and ¶0081; Discussing sending the sensor readings which would include temperature.) vehicle and the dangerous environmental condition  (see at least Fig 1 and 7; Abstract; #709 and #715; and ¶0006, ¶0008, ¶0030, ¶0052, and ¶0081; discussing providing information about the dangerous environmental condition). 
wherein the alert comprises an SMS text message, a pre-recorded or computer-generated voice call or voicemail, or a mobile push notifications through a mobile application (see at least Fig 2, 4, and 7; #113, #709, #713, and #715; and ¶0078 and ¶0081; Discussing sending an alert.).
Alderman does not specifically teach:
analyzing the one or more signals from the one or more toxic gas sensors to detect a dangerous environmental condition external to the vehicle by (emphasis added):
detecting an increase in an amount of toxic gas outside the vehicle in response to the comparison (emphasis added)
activating the vehicle window control system to close the opened window
receive one or more signals from one or more surroundings sensors on the vehicle, 
wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object; and
wherein the one or more proximity sensors comprise a camera and a LiDAR sensor; 
analyze the one or more signals from the one or more proximity sensors to determine, without any user input, whether the vehicle is in an enclosed space. 
However Ozkan teaches:
analyzing the one or more signals (see at least Fig 1; #28; and ¶0020) from the one or more toxic gas sensors (#30) to detect a dangerous environmental condition external to the vehicle (see at least Fig 1; #28, #30, and #36; and ¶0020; Discussing detecting the level of carbon monoxide in the garage.) by
periodically measuring signals from the one or more toxic gas sensors (see at least Fig 1; #34 and #36; and ¶0020-26)
in response to comparing the measured signals from the one or toxic gas sensors to previously measured signals from the one or more toxic gas sensors (see at least Fig 1; #34 and #36; and ¶0020-26; also see rejection above with regards to making a comparison.), detecting an increase in an amount of toxic gas outside the vehicle in response to the comparison (see at least Fig 1; #34 and #36; and ¶0020-26);
receive one or more signals from one or more surroundings sensors on the vehicle (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.), 
wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.); 
analyze the one or more signals from the one or more proximity sensors to determine, without any user input, whether the vehicle is in an enclosed space (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing determining if the vehicle is inside or outside a garage.  Also see 112 above);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman by receiving one or more signals from one or more surroundings sensors on the vehicle; and analyzing the one or more signals from the one or more surroundings sensors to determine whether the vehicle is in an enclosed space, and determining that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors as taught by Ozkan, because doing so would allow the vehicle to determine if it is in an enclosed space and would need to prevent a dangerous amount of carbon dioxide from building up (see at least Ozkan ¶0002).  Thus making the system safer. 
The combination of Alderman and Ozkan does not specifically teach:
activating the vehicle window control system to close the opened window 
However James teaches:
activating the vehicle window control system to close the opened window (see at least Fig 8; #815 and #819; and col. 7 lines 4-25, col. 10 lines 58-70, and col. 14 lines 15-35; discussing raising the window if the amount of CO outside is high.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Alderman and Ozkan by closing the window when a dangerous gas is outside the vehicle as taught by James, because doing so would help prevent the gas from entering the vehicle and potentially harming a user (see at least James col. 2 lines 35-40).  Thus Making the vehicle safer.
The combination of Alderman Ozkan and James does not specifically teach:
wherein the one or more proximity sensors comprise a camera and a LiDAR sensor; 
However Heil teaches:
wherein the one or more proximity sensors comprise a camera (see at least Fig 1A; #110 and ¶0017) and a LiDAR sensor (see at least Fig 1A; #108; and ¶0017);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman, Ozkan, and James to determine if the vehicle is within a enclose area using a camera and a LiDAR sensor as taught by Heil because both sensors are used to determine if a vehicle is in and enclosed space and using both sensors would allow the system to help prevent a dangerous condition (see Heil ¶0002-6).  Thus making the system safer. 
With respect to claim 6
Alderman teaches: 
engaging a ventilation system of the vehicle to mitigate the dangerous environmental condition (see at least Fig 11; #1102 and #1100; and ¶0087, ¶0107, ¶0110 and ¶0113-114; Discussing opening a sunroof, activating a heating/AC unit, or opening a window.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661